Citation Nr: 0513857	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than June 24, 2003 
for the grant of a 100 percent schedular evaluation for 
schizophrenia, schizo-effective type.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to May 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim for an effective date earlier than June 24, 2003 
for the grant of a 100 percent evaluation for schizophrenia, 
schizo-affective type, has been obtained and developed.

2.  In March 1979, the RO issued a rating decision which 
granted service connection for schizophrenia, schizo-
affective type and evaluated it as 30 percent disabling, May 
20, 1978, the day after the veteran had been discharged from 
active service.  The veteran did not appeal the evaluation 
assigned.

3.  The veteran submitted a claim for an increase in 
disability evaluation in November 1999.  

6.  In March 2000, the RO issued a rating decision confirming 
and continuing the 30 percent evaluation for the service-
connected schizophrenia, schizo-affective type.  The veteran 
did not appeal the evaluation assigned.

7.  In June 2003, the RO received the veteran's claim for 
total disability rating for compensation purposes based on 
individual unemployability due to service connected 
disabilities (TDIU).

8.  In September 2003, the RO issued a rating decision 
granting a 100 percent schedular evaluation for the service-
connected schizophrenia, schizo-affective type, based on 
medical records from Social Security Administration (SSA) and 
a VA examination conducted in August 2003 that found the 
veteran to be unemployable due to his service-connected 
schizophrenia and psychosis.  The RO effectuated the 
evaluation June 24, 2003, the date the veteran's claim for 
TDIU was received.  

9.  The date of receipt of the veteran's earliest claim for 
entitlement to TDIU (which predicated the decision to 
increase the disability evaluation for the service-connected 
schizophrenia, schizo-affective type) is June 24, 2003.

10.  It is factually ascertainable that the veteran's 
service-connected PTSD was manifested by total occupational 
and social impairment on June 24, 2002, one year prior to the 
date of receipt of his claim for an increased evaluation on 
June 24, 2003.


CONCLUSION OF LAW

The criteria for an effective date of June 24, 2002 for the 
assignment of a 100 percent evaluation for schizophrenia, 
schizo-affective type, have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. § 3.102, 3.155, 3.157, 
3.400(o)(2) (2004), 4.130 Diagnostic Code 9205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are not applicable to a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.  The Board also notes that the VA General 
Counsel has held that the notice provisions of the VCAA are 
not applicable to earlier effective date claims, where VCAA 
notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue"). 

The Board notes that the RO provided a VCAA letter to the 
veteran with regard to his claim for TDIU in July 2003.  
However, as explained below, adjudication of the veteran's 
claim resulted in the RO granting the veteran a 100 percent 
evaluation for his service-connected psychiatric disability, 
rendering the issue of entitlement to TDIU moot.  It is 
acknowledged that the VCAA notice provided is not sufficient 
to meet current notification and duty to assist standards as 
articulated in 38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002)).

Notwithstanding, the Board finds it may grant the benefit 
sought on appeal, as will be fully explained below.  Hence, 
the Board holds that any defect in complying with the duty to 
notify and the duty to assist is harmless error.  See 
Bernard, supra; Soyini, supra (holding that strict adherence 
to legal requirements does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case because such 
adherence would impose additional burdens on the VA with no 
benefit flowing to the veteran); see also 38 C.F.R. 
§ 20.1102 (2004) (harmless error).

In May 1978, the veteran filed a claim for service connection 
for schizophrenia, which was granted by the RO in March 1979.  
The RO evaluated the disability as 30 percent disabling, 
effective May 20, 1978, which is the day after the veteran 
was discharged from active service.  The veteran did not 
appeal this decision, hence the decision became final.  

In November 1999, the veteran requested an increase in the 
evaluation assigned his service-connected schizophrenia.  The 
RO confirmed and continued the 30 percent evaluation in a 
March 2000 rating decision.  The veteran did not appeal this 
decision, hence the decision became final.

In June 2003, the RO received the veteran's claim for 
entitlement to TDIU.  The veteran indicated he had last 
worked in March 1999.  In September 2003, the RO issued a 
rating decision granting a 100 percent schedular evaluation 
for the service connected schizophrenia, schizo-affective 
type, effective June 24, 2003, which is the day the veteran's 
claim for TIDU was received.  The veteran submitted a notice 
of disagreement with this decision in October 2003, 
indicating that he felt an earlier effective date was 
warranted for the 100 percent evaluation.  He subsequently 
perfected his appeal in January 2004, after the RO's January 
2004 issuance of a statement of the case.  

The August 2003 VA examination report was conducted with 
review of the veteran's medical records and claims file.  The 
examiner noted a history of employment at the time of the 
last, January 2000, VA examination.  He was then anticipating 
being fired, but quit not long after the examination.  He has 
not been employed since.  His source of income is his 
disability from VA and SSA.  The examiner noted that the 
veteran remains very preoccupied with perceived persecution 
by his previous employer.  Concerning his social 
adaptability, the veteran reported that since his last VA 
examination, both his parents had died-his mother in 
November 2000 and his father in April 2003.  They comprised 
his main social outlet.  He said that his typical day was to 
rise and work on his computer.  He is trying to teach himself 
to type.  He visits the same department store every other day 
and watches a lot of television, but otherwise has no set 
schedule for anything.

The examiner observed that the veteran arrived promptly for 
his scheduled appointment but did not remember the examiner, 
who had examined him three years previously.  The veteran 
tended to introduce topics he wished to discuss, particularly 
his perceived persecution at his last work place.  He 
appeared disheveled and oddly dressed, his affect was broad 
and his mood was euthymic.  He was oriented to person, place, 
and time.  Speech was normal in rhythm and volume, but of 
somewhat accelerated rate and grossly overproductive.  His 
verbalizations were coherent but often included irrelevant 
content.  Memory for recent events was intact, and cognitive 
functions appeared grossly intact although problems with new 
learning were recorded in previously examinations.  There was 
no evidence of a panic disorder, and no obsessive or 
ritualistic behavior was found. The veteran exhibited no 
inappropriate behavior and reported no hallucinatory 
experiences.  While no clearly delusional belief was 
elicited, the veteran evidenced some mild grandiosity.  He 
denied both suicidal and homicidal ideations.

The examiner commented:

This veteran clearly desires to function 
vocationally, but he has been 
unsuccessful in his efforts to do so.  He 
is both educated and rather intelligent, 
and he tends to utilize both to argue 
against perceived persecution rather than 
engage in productive activity.  His 
general presentation is quite odd, his 
stream of thought is highly 
idiosyncratic, and his capacity to focus 
on any task at hand appears grossly 
impaired.  He has virtually no social 
contact, and he primarily interacts with 
his cats.  It appears highly unlikely 
that he has the capacity to secure and 
maintain any sort of competitive 
employment.

This veteran evidences affective symptoms 
(overproductive speech, grandiosity), 
asociality, and disordered thinking.  
While his symptoms are not floridly 
psychotic, they clearly interfere with 
his capacity to function in a productive 
fashion.  His presentation remains a 
diagnostic question, but there is no 
question with regard to his impairment.

The examiner diagnosed schizoaffective disorder (or 
schizophrenia, residual type) and a cognitive disorder, not 
otherwise specified.  Global assessment of functioning (GAF) 
was measured at 38.

In developing the veteran's claim for TDIU, the RO requested, 
and received, documents from SSA, showing that he had been 
found disabled effective March 1999 due to a primary 
diagnosis of major recurrent depression and a secondary 
diagnosis of paranoid personality disorder.  These records 
were received in August 2003.  Medical evaluations filed with 
these documents show the veteran was found to be disabled due 
to diagnoses of major recurrent depression, paranoid 
personality disorder, anti-social personality disorder, and 
generalized anxiety disorder in September 1999; depression 
and schizoid personality disorder, rule out schizoaffective 
disorder; and schizoid disorder, rule out schizo-effective 
type and depression in August 1999; and unspecified schizoid 
disability picture and depression in April 1999.  Of 
particular interest are the observations made by the 
physician who conducted the September 1999 examination, John 
E. Grimes, Jr., Ph.D.  Dr. Grimes noted the veteran's 
deteriorating hygiene and appearance, off-center 
verbalizations, inability to conform to conventional 
standards, passive-aggressivism, and tendency to make 
inappropriate comments rendered the veteran unable to respond 
appropriately to supervision, co-workers, or customary work 
pressure.  The physician described the veteran's speech as 
rambling, ruminating, often incoherent, and irrelevant.  He 
was slowly oriented in all three spheres, was very nervous, 
and much too talky.  A GAF of 42 was assigned.

VA treatment dated from March 2000 through May 2003 show 
continuing complaints of and treatment for the service 
connected psychiatric disability.  These records show that 
the veteran's medication levels were increased in attempts to 
avoid hospitalization, and that he continued to report 
trouble getting along with others at work.  Other symptoms 
were reported and observed as depressed mood, low self 
esteem, poor concentration, a history of psychosis, problems 
dealing with people, hypertalkative and irrelevant speech, 
impaired memory, questionable judgment and insight.  He was 
found to be oriented to time, place, and person, and 
cognitive functioning was found to be adequate.  His reported 
GAF was measured at 60 from August 2002 through May 2003.

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2004).

The veteran contends that the effective date of his 100 
percent schedular evaluation should be earlier than June 24, 
2003.  Presumably he believes it should be in March 1999, 
when SSA found his psychiatric disabilities had their onset 
and he became unemployable.  However, the Board notes that 
the RO denied an increase in evaluation for his service-
connected schizophrenia, schizo-effective type, in a March 
2000 rating decision, confirming and continuing the 30 
percent evaluation at that time.

The Board notes that the veteran reported he had filed a 
claim with SSA in his November 1999 claim for increase.  In 
addition, in his January 2000 VA examination, he further 
reported that SSA had granted disability benefits, in March 
1999, based on diagnoses of depression and schizoid 
personality disorder (rule out schizoaffective disorder).  
But he also reported that he was still working at his job at 
the time of the examination, although he felt he would lose 
his job soon.

The Board notes, however, that VA is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  Moreover, the RO's analyses involved 
consideration of the veteran's ability or inability to gain 
and retain employment as part of the criteria considered in 
evaluating his service connected schizophrenia, schizo-
effective type in the March 2000 decision.

The veteran did not appeal this decision.  As the veteran did 
not appeal this decision, it became final.  Final RO 
decisions, including decisions of degree of disability, will 
be accepted as correct in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §20.1103 (2004).  

The next piece of documentation or evidence in the claims 
file received since the March 2000 rating decision is the 
veteran's claim for TDIU, received in June 2003.  The Board 
recognizes this as the underlying claim for increased 
evaluation that resulted, ultimately, in the grant of a 100 
percent evaluation for the service-connected schizophrenia, 
schizo-effective type in the September 2003 rating decision, 
effective June 24, 2003.  The Board will now analyze whether 
an effective date earlier than June 24, 2003 may otherwise be 
granted.  

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of receipt of evidence from a private physician 
or layman will be accepted as the date of receipt of a claim 
only when the evidence furnished by or on behalf of the 
claimant is within the competence of the physician or lay 
person and shows a reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA").

In its September 2003 rating decision, the RO apparently 
determined that the date of receipt of the claim for increase 
for the veteran's service-connected schizophrenia, schizo-
effective type was June 24, 2003.  On this date, the RO 
received the veteran's formal claim for TDIU, VA Form 21-
8940.  

However, the regulations state that the effective date of an 
increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred, if a claim was received 
within one year from such date.

The Board will now determine if an increase in disability is 
factually ascertainable within the year prior to the RO's 
receipt of the veteran's June 2003 claim.

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's schizophrenia, schizo-effective 
type.  Disability ratings are assigned in accordance with the 
VA Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
higher, 70 percent, evaluation is afforded for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is accorded where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

The Board has reviewed the entire claims file and finds that 
the veteran's overall disability picture during this period 
of time meets the criteria for a 100 percent evaluation from 
June 24, 2002, including gross impairment in communication, 
intermittent inability to perform activities of daily living, 
a heightened and persistent sense of persecution, 
disorientation to time and place, and persistent delusions.

In so finding, the Board notes that VA treatment records 
reflect GAF scores of 60 from August 2002 through May 2003.  
Yet, the medical evidence supporting the SSA's disability 
determination reflects that the veteran was found to be 
unemployable due to his psychiatric disability.  It is true 
that this disability was variously diagnosed at the time, and 
included diagnoses of personality disorder.  VA regulations 
specifically provide that personality disorders are not 
diseases or injuries within the meaning of the applicable 
legislation. 38 C.F.R. § 4.9 (2004).  

While the VA is not bound by SSA's determinations, see 
Collier, supra, the Board considers the evidence closely.  In 
the present case, the Board notes that the findings described 
by the SSA examiners mirror the findings later described by 
the VA examiner in August 2003, particularly in establishing 
manifestations of gross impairment in communication, 
persistent delusions, inappropriate behavior, inability to 
maintain personal hygiene, and disorientation to time and 
place.  While GAFs assigned in the VA treatment records 
measured 60, these records show the continued need for 
treatment, continuing difficulty getting along at work and 
dealing with people, and continuing need to increase 
prescribed medications to avoid hospitalization.

Accordingly, after review of all of the evidence, the Board 
finds that there is a factual basis to assign an effective 
date of June 24, 2002 for the 100 percent evaluation for the 
service-connected schizophrenia, schizo-effective type.  He 
is therefore entitled to an effective date of June 24, 2002 
for the 100 percent evaluation for the service connected 
schizophrenia, schizo-effective type.  See 38 C.F.R. §§ 
3.102, 3.400 (2004) and 4.16(c), 4.25, 4.132, Diagnostic Code 
9205 (2004).


ORDER

An effective date of June 24, 2002 for the award of a 100 
percent disability rating for schizophrenia, schizo-effective 
type, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


